Title: II. Fragment of the Composition Draft of the Declaration of Independence, [before 29 July 1776]
From: Jefferson, Thomas
To: 


                        re-established them in po[wer …] <this conduct and> at this very time too, they are permitting their <sovereign> chief magistrate to send over not only soldiers of our <own> common blood but Scotch & foreign mercenaries to <destroy us> invade and deluge us in blood. <this is too much to be borne even by relations. enough then be it to say, we are now done with them.> these facts have given  the last stab to agonizing affection, & manly spirit bids us to renounce for ever these unfeeling brethren! we must endeavor to forget our former love for them and to hold them, as we hold the rest of mankind, enemies in war, in peace friends. we might have been a <great> free & a <happy> great people together, but a communicat<ed>ion of <happiness> [g]randeur & of <grandeur> freedom it seems is be<neath>low their dignity. <we will climb then the roads to glory & happiness apart> be it so, since they will have it: the road to <glory &> <to> happiness & to glory is open to us too, we will climb it <in a separate state> apart from them & acquiesce in the necessity which <pro> denounces our <everlasting Adieu> eternal separation.
                        <these facts have given the last stab to agonizing affection, & manly spirit bids us to renounce for ever these unjust> <unfeeling> <brethren>.
                    